Case: 2:21-cv-00261-SDM-CMV Doc #: 43 Filed: 08/16/21 Page: 1 of 2 PAGEID #: 257




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 THE TAILWIND GROUP, INC., et al.,

                       Plaintiffs,

        v.                                               Civil Action 2:21-cv-261
                                                         Judge Sarah D. Morrison
                                                         Magistrate Judge Chelsey M. Vascura
 FIRE GUARD LLC, et al.,

                       Defendants.



                            REPORT AND RECOMMENDATION

       Plaintiffs filed their Complaint against, inter alios, Defendants Fire Guard Services and

John Does I–X, on January 22, 2021 (ECF No. 1). On June 1, 2021, Plaintiffs were granted an

extension of time to effect service over these Defendants until July 15, 2021. (ECF No. 29.)

After that deadline passed without Plaintiffs filing evidence of service on the docket, the Court

ordered Plaintiffs on July 26, 2021, to show cause within fourteen days why this action should

not be dismissed without prejudice as against Defendants Fire Guard Services and John Does I–

X for failure to timely effect service over these Defendants. (Show Cause Order, ECF No. 41.)

       To date, Plaintiff has not responded to the Show Cause Order, sought leave to amend the

Complaint to identify John Does I–X, or effected service on the Defendants in question. It is

therefore RECOMMENDED that this action be DISMISSED WITHOUT PREJUDICE

against Fire Guard Services and John Does I–X pursuant to Rule 4(m) for failure to timely effect

service of process.
Case: 2:21-cv-00261-SDM-CMV Doc #: 43 Filed: 08/16/21 Page: 2 of 2 PAGEID #: 258




                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
